Citation Nr: 1547036	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a heart condition (other than hypertension): to include: ischemic heart disease, systolic heart murmur, mitral valve prolapse, and atrial septal aneurysm.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 until April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A claim for entitlement to service connection for symptomatic bradycardia (claimed as a heart condition) was originally denied by the RO in a December 2004 decision. Although the Veteran expressed disagreement this rating decision, the Veteran did not perfect an appeal of this denial, and it became final.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C.A. § 5108 (West 2015).  However, VA issued a liberalizing regulation that created a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010). The final rule noted that VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  Accordingly, the Board will review the claim on a de novo basis without requiring new and material evidence to reopen.

The issues of entitlement to service connection for a heart condition and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

I. Service Connection for a Heart Condition

Review of the evidence of record reflects indicates that additional development is necessary prior to adjudication by the Board.  First, there is conflicting evidence as to whether the Veteran currently has ischemic heart disease.  The medical treatment records show diagnoses of systolic heart murmur, mitral valve prolapse, mild coronary artery disease, and atrial septal aneurysm.  While a diagnosis of coronary artery disease would meet the criteria for ischemic heart disease under 3.309(e), the evidence is unclear whether the Veteran has such a diagnosis.  

During the Veteran's November 2013 VA examination, the examiner stated that review of records from the Veteran's private cardiologist from February 22, 2012 state that the Veteran "underwent a myocardial perfusion scan that was negative for ischemia" and that his November 29, 2010 "echocardiogram showed atrial septal aneurysm with no PFO and this is a benign finding."  The examiner indicated that the Veteran did not report a diagnosis of ischemic heart disease and that the medical records showed no definite evidence of ischemic heart disease."  However, a December 12, 2011 record indicates that the Veteran had "mild coronary artery disease" and the conclusion from a November 19, 2010 report from the Veteran's cardiologist states that the Veteran's stress report demonstrates an "abnormal test with evidence of ischemia." 

The Veteran's complete records from his primary care physician (PCP) and his cardiologist, including the February 22, 2012 treatment record, are not currently of record.  The claims file indicates that requests for records from the Veteran's cardiologist and his PCP were denied as the authorization for these records had been completed without a valid date.  The Board finds that additional efforts should be undertaken to attempt to associate these records with the claims file.  

Additionally, the Veteran asserts that his service-connected PTSD has aggravated his heart condition.  He claims that a condition that pre-existed his active service was aggravated by his service-connected PTSD.  The November 2013 examiner opined that it was less likely than not that the Veteran's heart condition was due to, or the result of, the Veteran's service-connected condition as the Veteran's service treatment records showed no evidence of aggravation during his active military service."  The examiner also stated that the Veteran's atrial septal aneurysm was not caused by or the result of his service-connected PTSD.  The examiner stated that there was no evidence that showed that the Veteran's heart condition had been aggravated beyond its natural progression by his service-connected PTSD.  However, a mental health evaluation from 2009 stated that "the Veteran reported that his problems with his heart problems affect him because he experiences chest pain when he is stressed."  This statement was documented by a mental health professional and supports that the Veteran may have a heart condition that has been aggravated by his service-connected PTSD.  Further, as this claim is based upon secondary service connection it does not have to have arisen during his active military service.  Accordingly, the Board finds that a medical opinion should be sought to address these findings.  

II. Service connection for Hypertension  

The Veteran has also asserted that his service-connected PTSD has aggravated his hypertension.  The Veteran does have a current diagnosis of hypertension.  As noted above, a mental health evaluation from 2009 indicated that the Veteran had chest pain that during periods of stress.  Additionally, the Veteran also asserted that his hypertension was due to his exposure to herbicides in Vietnam in March 2010.  VA concedes that the Veteran was exposed to herbicides while serving in the Republic of Vietnam during the Vietnam Era.  As such, and although hypertension is not a recognized presumptive disorder of herbicide exposure, the possibility exists that the Veteran's hypertension is related to herbicide exposure on a direct basis.  As the Veteran has not been afforded a VA examination regarding the etiology of his hypertension (and possible aggravation of this condition), the Board finds that a medical opinion should be afforded to address these claims. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and request information regarding the Veteran's current treatment for any heart condition and hypertension.  Undertake appropriate efforts to obtain a properly executed authorization to secure copies of any related treatment from any identified health care providers, including the Veteran's primary care physician and his cardiologist.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran where appropriate.

2. After the development listed above has been completed, the Veteran should be afforded a VA examination by a cardiologist to determine whether he has a current ischemic heart disease disability, to include coronary artery disease.

The examiner should specifically answer the following questions: 

a) Whether the Veteran has a current diagnosis of ischemic heart disease, and whether such a diagnosis is based upon any symptomology throughout the appeal period.  The examiner should discuss any symptoms indicated by the December 12, 2011 record that reports "mild coronary artery disease" and the November 19, 2010 report from the Veteran's cardiologist that concludes that the Veteran's stress report demonstrates an "abnormal test with evidence of ischemia."

b) Whether the Veteran has a current diagnosis (or had at any point since October 2009) of any other heart condition, separate from ischemic heart disease, to include: systolic heart murmur, mitral valve prolapse, and atrial septal aneurysm.  If so, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that such a condition is due to the Veteran's period of active service, including his exposure to herbicides in Vietnam?  

c) Whether any diagnosed heart condition, separate from ischemic heart disease, to include: systolic heart murmur, mitral valve prolapse, and atrial septal aneurysm it is at least as likely as not (50 percent or greater probability) due to, or aggravated by, the Veteran's service-connected PTSD. 

The examiner should note that aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred. Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

3. Then, arrange for the Veteran to be examined by an appropriate physician to opine as to the etiology of his hypertension.  The claims file must be reviewed by the examiner in conjunction with the examination. Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

a. Is it as likely as not (50 percent or greater probability) that the current diagnosis of hypertension is related to his active service, including his exposure to herbicides?

b. Is it as likely as not (50 percent or greater probability) that the current diagnosis of hypertension was caused or aggravated by his service-connected PTSD? The physician is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

4. The AOJ should then take such additional development action as it deems proper with respect to the Veteran's claims.  When the development requested has been completed, the Veteran's claims should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and a reasonable opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  






